400 Poydras Street                                                            Phone 504/571.9582
Suite 900                                                                      Fax 504/684.1449
New Orleans, LA 70130                                                    VASQUEZLAWOFFICE.CO
                                                                                              M




           Jessica M. Vásquez                                         Please reply to:
            Evelyn S. Adams                                 jvasquez@vasquezlawoffice.com


                                                March 19, 2020

VIA ECF
Hon. Lance M. Africk, U.S.D.J.
U.S. District Court for the Eastern District of Louisiana
500 Poydras Street
New Orleans, LA 70130

                   Re:      Lesley Ann Saketkoo, MD, MPH v. Tulane University School of
                            Medicine, Administrators of the Tulane Educational Fund, Lee Hamm,
                            MD, and Joseph Lasky, MD,
                            ECF Case No. 2:19-cv-12578

Dear Judge Africk:

        Pursuant to the Court’s March 12, 2020 Order (Dkt. No. 41) the Plaintiff has been
instructed to notify Defendants and the Court as to whether or not she intends to dismiss Tulane
University School of Medicine (“School of Medicine”).

        Plaintiff has provided Defendants with a proposed stipulation consistent with this letter,
indicating that the School of Medicine would be dismissed without prejudice pursuant to Rule
41(a)(1)(A)(ii).1 However, the Defendants advised that they will not sign the stipulation and have
indicated that Plaintiff should first send this notification to the Court of her intentions.

       Thus, Plaintiff notifies this Court and Defendants that she is willing to dismiss the School
of Medicine without prejudice based on and in reliance upon Defendants’ representations to the
Court during the March 12th conference that (1) the School of Medicine is not a legal entity
capable of being sued and (2) Defendant Administrators of the Tulane Educational Fund was/is
the entity employer of Plaintiff and the individual Defendants Lee Hamm, MD and Joseph
Lasky, MD.
1
    Ex A- Proposed Stipulation
        Plaintiff requests that the attached stipulation containing the representations made during
the March 12, 2020 status conference be signed by Defendants so that this matter can be
dismissed pursuant to Rule 41(a)(1)(A)(ii). We thank the Court for its time and attention to this
matter.


                                                     Sincerely,

                                                     /s/ Jessica M. Vasquez

                                                     Jessica M. Vasquez



cc:    Douglas Lipsky, (Via ECF)
       Lesley W. Ehret, (Via ECF)
       Julie D. Livaudais (Via ECF)
